NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



TERRY GENE BOLLEA,                        )
                                          )
                 Petitioner,              )
                                          )
v.                                        )                Case No. 2D18-4936
                                          )
LINDA MARIE BOLLEA;                       )
TGB FAMILY LIMITED PARTNERSHIP,           )
II., A Florida limited Partnership;       )
TGB MANAGEMENT, LLC, A Florida            )
limited liability company;                )
TGB-PD FAMILY LIMITED                     )
PARTNERSHIP, III, A Florida limited       )
Partnership;                              )
HOGAN HOLDINGS, LLC, A Nevada             )
limited liability company, not registered )
to do business in Florida;                )
ERIC BISCHOFF GROUP, LLC, a               )
Nevada limited liability company, not     )
registered to do business in Florida;     )
BH2 GAMING, LLC, a Nevada limited         )
liability company, not registered to do   )
business in Florida; and                  )
TGB TRANSPORTATION, LLC, a                )
Florida limited liability company,        )
                                          )
                 Respondents.             )
___________________________________)

Opinion filed June 14, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; Peter
Ramsberger, Judge.
Richard T. Depippo, and Eric R. Maier of
Older Lundy & Alvarez, Tampa, for
Petitioner.

Raymond J. Rafool and Seth J. Rutman of
Rafool, LLC, for Respondent, Linda Marie
Bollea.

No appearance for remaining Respondents.




PER CURIAM.


             Denied.


BLACK, SALARIO, and BADALAMENTI, JJ., Concur.




                                           -2-